The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4 and 6-20 are pending in the Claim set filed 12/28/2020.
Claims 1 and 6 have been amended.
Claims 17-20 are newly added.
Claims 2, 3 and 5 are canceled.
Applicant’s elected Group I: claims 1-13 in the reply filed on 6/03/2020.
Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 4, 6-13 and 17-20 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.
Withdrawn Rejections
The rejection of claims 1-9 under 35 U.S.C. 102(a)(1) as being anticipated by Shin (KR20120096675, 2012-08-31 and Corresponding PCT Report, cited in IDS filed 8/10/2018; Original & Machine English Translation of KR20120096675, of record filed 3/05/2020) is withdrawn in view of the claims amendments.
The rejection of claims 1-13 under 35 U.S.C. 103(a) as being unpatentable over Shin (KR20120096675, 2012-08-31 and Corresponding PCT Report, cited in IDS filed 8/10/2018; Original & Machine English Translation of KR20120096675, of record filed 3/05/2020) in view of Ito et al (US 20060198802) [Ito] is withdrawn in view of the claims amendments.


NEW GROUNDS of Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4, 6-9 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Feldstein et al (US20040242770) [Feldstein] in view of Lambers et al (Natural skin surface pH is on average below 5, which is beneficial for its resident flora, International Journal of Cosmetic Science, p.359, September 19, 2006) [Lambers].
Regarding claims 1, 4, 6-9 and 17-20,
Feldstein teaches UV-curable hydrogel resin comprising hydrophilic adhesive polymers and methods of using these UV-curable hydrogels in therapeutic applications such as drug delivery systems (e.g., topical, transdermal, transmucosal, iontophoretic), medical skin coverings, wound dressings and wound healing products, and biomedical electrodes, as well as in cosmeceutical applications such as tooth whitening products (Abstract; [0002]; See entire document). Feldstein teaches preferred hydrophilic polymers include poly(N-vinyl amides) such as poly(N-vinyl acetamide); poly(N-vinyl lactams) such as poly(N-vinyl-2-pyrrolidone) (PVP), poly(N-vinyl-2-pyrrolidone-co-vinylacetate), poly(N-vinyl-2-valerolactam) and poly(N-vinyl-2-caprolactam) ([0073-0076]; [0088]; [0152]). Feldstein teaches that the hydrophilic polymers are crosslinked using ultraviolent radiation, wherein the process is carried out in the presence of a photoinitaitor comprising selected from benzophenones, xanthones, benzoin ethers, acetophenones, and benzoyl oximes, 
Feldstein teaches covalently crosslinked hydrophilic polymers wherein the hydrophilic polymer is a molecular entity comprised of two or more hydrophilic monomers (i.e., vinyl monomers) that are linked to each other through a dual-function monomer (i.e., hydrophilic oligomer) [0063]. Feldstein teaches dual-function monomers include, for example, polyethylene glycol diacrylate (PEGDA, SR-344), polyethylene glycol dimethacrylate and trimethylolpropane triacrylate [0084] and ethoxylated trimethylolpropane triacrylate (p.22; [0256])(reads on UV crosslinking agent). Moreover, Feldstein teaches crosslinked hydrophilic polymers and hydrogels of the present invention can 
Feldstein teaches the UV-curable hydrogels also comprise polyethylene glycol and propylene glycol [0169], reads on transdermal penetration facilitator and/or wetting agent
Notably, compounds can be used for varied purposes and identified for multiple applications and uses, however, their physical properties are inherent because a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It is important to note a recitation of the intended use, i.e., for cataplasm, in claim 1 of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Feldstein teaches that the properties of the hydrogels are provided for application to dry skin include a high initial tack and adhesion maintained at sufficiently high level to keep the patch in place during the period of drug delivery (Example 11, [00244], p.30). Furthermore, Feldstein teaches preparation of UV-cured hydrogels (just as an example, See Table 5 on page 22, 
Feldstein teaches that the hydrogel compositions, comprising the hydrophilic polymers also comprise conventional additives such as absorbent fillers, preservatives, pH regulators, plasticizers, softeners, thickeners, antioxidants, active agents, pigments, dyes, refractive particles, stabilizers, toughening agents, tackifiers, detackifiers, pharmaceutical agents, and permeation enhancers [0162-0164]. 
In particular, Feldstein teaches compounds useful as pH regulators include, but are not limited to, glycerol buffers, citrate buffers, borate buffers, phosphate buffers, and citric acid-phosphate buffers, which may be included so as to ensure that the pH of the hydrogel composition is compatible with that of an individual's body surface [0166].
Moreover, Feldstein teaches hydrogels comprise pH regulators to ensure that the pH of the hydrogel composition is compatible with that of an individual's body surface [0166].

However, Lambers cures the deficiency. 
Lambers teaches that the natural skin surface pH is on the average 4.7. Accordingly, it would have been obvious to one skilled in the art to provide a UV-curable hydrogel as taught by Feldstein having a pH of about 5 in view of Lambert. Thus, the teachings of Feldstein and Lambers, as a whole, make obvious and provide motivation for one of ordinary skill in the art to provide a UV-curable hydrogel wherein the UV-curable hydrogel resin has a pH of 3 to 9 (reads on claim 8).
Additionally, Feldstein teaches that hydrogels as cushions and for other products-requiring adhesion to a body surface. The hydrogel compositions of the present invention are useful in any number of additional contexts, wherein adhesion of a product to a body surface is called for or desirable. These applications include, for example, pressure-relieving cushions for application to a foot, wherein the cushions may or may not contain active agents for transdermal or topical delivery, e.g., in the treatment of dicubitis, veinous and diabetic foot ulcers, or the like. Such cushions will generally be comprised of a flexible, resilient outer layer, fabricated from a foam pad or fabric, with a layer of an adhesive hydrogel composition of the  The hydrogel compositions of the invention are also useful in a host of other contexts, e.g., as adhesives for affixing medical devices, diagnostic systems and other devices to be affixed to a body surface, and in any other application wherein adhesion to a body surface is necessary or desired. The hydrogel compositions can be used as sealants for ostomy devices, prostheses, and face masks, as sound, vibration or impact absorbing materials, as carriers in cosmetic and cosmeceutical gel products, and will have other uses known to or ascertainable by those of ordinary skill in the art, or as yet undiscovered [00176-00180]. Thus, Feldstein does not criticize, discredit, or otherwise discourage providing these UV curable hydrogels for cataplasm. 
Accordingly, the UV-curable hydrogel resins as taught by Feldstein and Lambers, as a whole, would have been obvious for one of ordinary skill in the art to provide before the effective filing date of the claimed invention and they would be 
Therefore, all the claimed elements are known in the prior art and/or would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and one of ordinary skill in the art could have combined the elements as claimed by known methods as with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the .
Claims 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feldstein et al (US20040242770) [Feldstein] in view of Lambers et al (Natural skin surface pH is on average below 5, which is beneficial for its resident flora, International Journal of Cosmetic Science, p.359, September 19, 2006) [Lamberts] as applied to claims 1, 4, 6-9 and 17-20 above and further in view of Ito et al (US 20060198802, of record) [Ito] and Kubo et al (US20140141056) [Kubo].
Regarding claims 10-13,
Feldstein and Lambers differ from the claims in that the documents do not teach the UV curable hydrogel for a cataplasm.
However, Ito and Kubo, as a whole, cure the deficiency. 
Ito teaches a cataplasm comprising a backing composed of a nonwoven fabric or the like on which paste including the base, drugs, moisture, and the like is applied ([0002]; [0010]; see entire document). Furthermore, Ito teaches that the cataplasm base is used in many fields such as pharmaceutical products, for example, an anti-inflammatory agent, a bronchodilator, an antiasthmatic agent and a cardiotonic; cosmetics, such as a whitening agent; and pharmaceutical devices and daily 2), wherein the paste is covered with a release film to produce a cataplasm [0158]. Notably, the thickness of the non-woven fabric would be selected according to design choice of one ordinary skill in the art, wherein it would have been well within the purview of one of ordinary skill in art to optimize the thickness of the support layer, e.g., non-woven fabric, to provide a thickness of 7-500 µm to best achieve a desired goal without undue experimentation. Optimization of parameters is a routine practice that would be obvious to a person of ordinary skill in the art to employ and reasonably expect success; See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).

Kubo teaches that the adhesive layer (i.e., drug layer) has a thickness of 250 to 1500 µm from the viewpoint of having preferred water retaining ability, cooling ability, and adhesiveness [0046].
Kubo teaches that the nonwoven fabric made of polyester fibers is preferably used as the support layer [0048-0049].
Kubo teaches that the lidocaine-containing hydrogel patch further comprises a release liner layer to cover and protect the surface of the adhesive layer until the hydrogel patch is used. The material of the release liner layer comprise materials that 
the thickness of the release liner layer is preferably in the range from 20 to 150 µm [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the UV-curable hydrogel as taught by Feldstein in accordance with the teaching of Lambers, Ito and Kubo, as a whole, to provide a cataplasm comprising a drug layer that comprises a UV-curable hydrogel and they would have been motivated to do so in order to provide a cataplasm that can be used to provide a patch for transdermal administration of a selected drug comprising controlled release without undue experimentation having a reasonable expectation of success. 
Notably, Instant Specification on page 44 states that it is anticipated that the cataplasm of the present invention can be used to provide various pharmaceutical patches.
Accordingly, all the claimed elements are known in the prior art and/or would have been prima facie obvious to one of 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Feldstein, Lambers, Ito and Kubo, as a whole.

Response to Arguments
Applicants argue that Shin is directed to a low-frequency stimulation electrode conductive hydrogel patch, and thus does not require conductivity as disclosed in Shin. Accordingly, the claimed subject matter does not require an electrolyte component.

Applicant’s arguments are moot in view of the NEW Grounds of Rejection because UV-curable hydrogels are taught by Feldstein, Lambers, ito and Kubo, as whole, do not include the 

Conclusions
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./

/MATTHEW P COUGHLIN/      Primary Examiner, Art Unit 1626